                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO


HAROLD LEE REDHOUSE, JR,

       Petitioner,

v.                                                                      Civ. No. 19-814 MV/GJF

UNITED STATES OF AMERICA,

       Respondent.

                                 ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte in connection with Petitioner’s 28 U.S.C.

§ 2255 habeas proceeding. Several mailings to Petitioner have been returned as undeliverable.

See ECFs 3-4. It appears that Petitioner has not advised the Court of his new address, as required

by D.N.M. LR-Civ. 83.6. See also Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980)

(stating that “[i]t is incumbent on litigants, even those proceeding pro se, to follow the federal

rules of procedure” and emphasizing that “[t]he same is true of simple, nonburdensome local rules”

(citations omitted)).

       IT IS THEREFORE ORDERED that, no later than March 20, 2020, Petitioner shall

update his address or show cause why this action should not be dismissed. Failure to timely

comply may result in dismissal of this action without further notice.

       SO ORDERED.




                                                                                          ____
                                             THE HONORABLE GREGORY J. FOURATT
                                             UNITED STATES MAGISTRATE JUDGE
